Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered on or about July 7, 2006, which, to the extent appealed from, denied respondent’s motion to change venue to either Orange or Albany County, unanimously reversed, on the law, without costs, and the motion granted insofar as to transfer the proceeding to Albany County.
In this proceeding pursuant to CPLR article 78, petitioner challenges the denial of his parole application. Accordingly, pursuant to CPLR 506 (b), venue should have been placed in the judicial district where the complained-of parole determination was rendered, or where respondent’s principal office is located (see Matter of Howard v New York State Bd. of Parole, 5 AD3d 271 [2004]). Inasmuch as the challenged determination was affirmed on administrative appeal in Albany County, where respondent has his principal office, Albany County, and not the Bronx, is a proper venue for the proceeding, and we grant respondent’s motion to the extent of transferring the proceeding to Albany County. Concur—Tom, J.P., Marlow, Nardelli, Gonzalez and Kavanagh, JJ.